Douglas, J.,
dissenting. Jonathan Swift (1667-1745), an Eighteenth Century English satirist, poet and Anglican clergyman, once said: “Invention is the talent of youth, as judgment is of age.” International Dictionary of Thoughts (1969) 405. Today, by inventing a social security number exception to the Public Records Law, R.C. 149.43, a majority of this court has glorified the talent of youth — invention—and has scorned the talent of age — judgment. Those who would decry judicial activism take heed. Today’s decision is judicial activism at its best. Being troubled that a person’s social security number might become the subject of public scrutiny (a proposition to which I am not unsympathetic), the majority fashions yet another exception to R.C. 149.43 and concludes that the disclosure of the city of Akron employees’ social security numbers to appellees would violate the employees’ constitutional right to privacy. Because there is no legal authority for such a holding and, indeed, because the law is actually to the contrary, I must respectfully dissent.
In support of its novel proposition, the majority cites no section of the Ohio Revised Code. There is good reason for this. There is none. The majority does not cite any provision of the Ohio Constitution supporting its position. There is good reason for this. There is none. The majority does not cite any federal statute in support of its holding. Again, there is good reason. There is none. No provision of the United States Constitution is cited in support. Why? There is none. No case law either federal or state of Ohio is given as authority. Why? Same answer — there is none.
*613Simply put, the majority has concocted an exception to R.C. 149.43 that does not, in law, exist. In doing so, the majority creates a corresponding right where none presently exists under either Ohio or federal law. In the best tradition of Justice William 0. Douglas’s discovery of a “penumbra,” in Griswold v. Connecticut (1965), 381 U.S. 479, 85 S.Ct. 1678, 14 L.Ed.2d 510, today the majority fabricates a social security penumbra from whole cloth.
In support of its position, the majority cites Nixon v. Admr. of Gen. Serv. (1977), 433 U.S. 425, 97 S.Ct. 2777, 53 L.Ed.2d 867. The majority suggests that Nixon is persuasive authority for the majority’s holding but then, almost immediately, the majority states that Nixon is “ * * * not dispositive of the case before us * * The majority does not tell us how Nixon is “not dispositive.” The reason for this may be that it is so obviously inapplicable.
Nixon involved a complaint filed by the former President in the District Court of the District of Columbia, challenging the constitutionality of the Presidential Recordings and Materials Preservation Act (“Act”). The District Court held that the claims set forth by the former President lacked merit and, accordingly, dismissed the complaint. The United States Supreme Court affirmed the judgment of the district court, holding, among other things, that the Act was not an unconstitutional infringement on the former President’s right of privacy. Importantly, the court noted that a “claim of invasion of his privacy cannot be considered in the abstract; rather, the claim must be considered in light of the specific provisions of the Act, and any intrusion must be weighed against the public interest in subjecting the Presidential materials of appellant’s administration to archival screening.” Id. at 458, 97 S.Ct. at 2797-2798, 53 L.Ed.2d at 900.
From this “not dispositive” holding, the majority forms an abstract legal standard, stating that “ * * * there is a federal right to privacy which protects against governmental disclosure of the private details of one’s life.” This statement by the majority, if derived from Nixon, is not just overbroad. It is just plain wrong! Nixon involved federal questions, federal legislation, and federal officials. The Supreme Court did conclude that the former president may have a legitimate expectation of privacy in some of his personal communications. Id. at 465, 97 S.Ct. at 2801, 53 L.Ed.2d at 905. However, the Supreme Court did not hold in Nixon, nor has it ever held or even implied, that an absolute federal right to privacy exists for all individuals under all circumstances.
With the “not dispositive” Nixon case lending little or no solace or support for its position, the majority then turns for help to Section 7 of the Privacy Act of 1974 and concludes that the city employees have an expectation of privacy in their social security numbers under the Act. This Act provides in relevant part that:
*614“(a)(1) It shall be unlawful for any Federal, State or local government agency to deny to any individual any right, benefit, or privilege provided by law because of such individual’s refusal to disclose his social security account number.
“(b) Any Federal, State, or local government agency which requests an individual to disclose his social security account number shall inform that individual whether that disclosure is mandatory or voluntary, by what statutory or other authority such number is solicited, and what uses will be made of it.” (Emphasis added.) Section 552a note (Disclosure of Social Security Number), Title 5, U.S.Code, Pub.L. 93-579, Section 7, 88 Stat. 1896, 1909.
The intent of the federal statute is clear. It is apparent, at least to me, that this statute has nothing to do with a request by a newspaper to obtain records from a municipality. First, the Privacy Act of 1974 applies only when an entity requesting the information is an instrument of the federal government or the individual states. Doyle v. Wilson (D.Del.1982), 529 F.Supp. 1343, 1348-1349; Am. Fedn. of State, Cty. & Mun. Emp. v. Albany (1986), 81 Ore.App. 231, 725 P.2d 381; and Freeman v. Koerner Ford of Scranton, Inc. (1987), 370 Pa.Super 150, 536 A.2d 340. Second, “[t]he apparent purpose of this section is to define the circumstances in which a government may require individuals to disclose their numbers, to allow individuals to make informed choices about whether to disclose their numbers in other circumstances and to provide protection for individuals who decide not to make voluntary disclosure. Nothing in the act expressly prohibits the government from disclosing the numbers once they are in its possession.” (Emphasis added.) Am. Fedn. of State, Cty. & Mun. Emp., supra, 81 Ore.App. at 234, 725 P.2d at 383.
Obviously, the Privacy Act of 1974 does not support the holding of the majority, but even if it did, the Act only applies to instruments of the federal government or the individual states. The Akron Beacon Journal may be a government unto itself. What it assuredly is not is an instrument of government.
Notwithstanding this, the majority closes Section A of Part II of the opinion with the remarkable statement that “[t]his legislative scheme is sufficient to create an expectation of privacy in the minds of city employees concerning the use and disclosures of their SSNs.” Just because one believes or even asserts that one has an expectation of privacy in a particular circumstance does not make it so in law.
Having concluded Section A of Part II of the opinion as set forth above, the majority then moves to Section B, which is titled “Weighing Interests Benefited by Disclosure Against Privacy Interests.” The only citation of authority in Section B is Greidinger v. Davis (C.A.4, 1993), 988 F.2d 1344. The majority’s reliance on Greidinger is equally misplaced.
*615In Greidinger, the court held that two Virginia statutes, which required disclosure of a voter registrant’s social security number as a condition to the right to vote, created an impermissible burden on the exercise of the fundamental right to vote. In weighing this burden, the court considered Section 7 of the Privacy Act of 1974 (which, as we have seen, is not applicable here), and Exemption 6 of the federal Freedom of Information Act (“FOIA”), Section 552(b)(6), Title 5, U.S.Code. Section 552(b)(6) provides that certain personnel and medical files are not subject to disclosure if disclosure would “constitute a clearly unwarranted invasion of personal privacy.” The protections afforded under the federal Privacy Act of 1974 and FOIA are a product of statute, not of federal common-law privacy rights. Further, our Ohio statute, R.C. 149.43, does not include an exemption from disclosure comparable to that found in Section 552(b)(6). In any event, Greidinger does not stand for the proposition, which was not even mentioned in the opinion, that a voter registrant has a constitutional right to privacy.
Further, United States Supreme Court decisions which have discussed privacy protections for individuals do not support the majority’s blanket conclusion that “the disclosure of the SSNs would violate the federal constitutional right to privacy.” In Doyle, supra, the court, after examining various Supreme Court decisions and decisions from other courts, concluded that “the constitutional right to privacy embodies solely ‘those personal rights that can be deemed fundamental or implicit in the concept of ordered liberty.’ * * * The activities ordinarily embraced by this definition relate to the intimate facets of an individual’s personal life, namely, marriage, procreation, contraception, family relationships, child rearing or education. * * * The courts accordingly have held, and this Court concurs in that view, that mandatory disclosure of one’s social security number does not so threaten the sanctity of individual privacy as to require constitutional protection.” (Citations omitted and emphasis added.) Doyle, supra, 529 F.Supp. at 1348. Indeed, Doyle, which the majority cites in support, actually undermines its position. Further, see, e.g., Paul v. Davis (1976), 424 U.S. 693, 712-713, 96 S.Ct. 1155, 1166, 47 L.Ed.2d 405, 420-421.
Finding no real support for its holding, the majority then moves on in Section B of the opinion and determines that “[hjaving held that employees of the city have a reasonable expectation of privacy regarding the disclosure of their Social Security numbers, we must weigh these privacy interests against those favoring disclosure.” (Emphasis added.) This determination clearly misstates the law. In State ex rel. Toledo Blade Co. v. Univ. of Toledo Found. (1992), 65 Ohio St.3d 258, 266, 602 N.E.2d 1159, 1164-1165, we held that: “It is the role of the General Assembly to balance the competing concerns of the public’s right to know and individual citizens’ right to keep private certain information that becomes part of the records of public offices. The General Assembly has done so, as shown by *616numerous statutory exceptions to R.C. 149.43(B), found in both the statute itself and in other parts of the Revised Code.” (Emphasis added.)
R.C. 149.43 requires that all public records be made available to any person. See State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 639 N.E.2d 83. Any exception to this rule must be found within the statute itself, which includes an exception for those “records the release of which is prohibited by state or federal law.” R.C. 149.43(A)(1).
As we have seen, there is no federally mandated exception to R.C. 149.43. In Ohio, the General Assembly has provided specific circumstances where disclosure of certain records is prohibited. Examples follow.
R.C. 2505.073 deals with the right of a minor to appeal the dismissal, by a juvenile court, of her complaint to have an abortion without parental notification. R.C. 2505.073(B) provides that:
“All proceedings under division (A) of this section shall be conducted in a manner that will preserve the anonymity of the appellant on appeal. All papers and records that pertain to an appeal under this section shall be kept confidential and are not public records under section 149.43 of the Revised Code.” (Emphasis added.)
R.C. 3701.241 deals with duties of the Director of Health related to AIDS and HIV. R.C. 3701.241(A)(7) provides, in part, that:
“Information obtained or maintained under the partner notification system is not a public record under section H9.JpS of the Revised Code and may be released only in accordance with division (C) of section 3701.243 of the Revised Code.” (Emphasis added.)
Specifically, -with regard to a person’s social security number, R.C. 1349.17 restricts the recording of credit card, telephone or social security numbers. Subject to certain exceptions found in R.C. 1349.17(B), R.C. 1349.17(A)(2) provides that:
“No person shall record or cause to be recorded either of the following:
(t ‡ ‡
“(2) The telephone number or social security account number of the other party to a transaction, when payment is made by credit card charge agreement, check, bill of exchange, or other draft.”
R.C. 4501.15 also restricts disclosure of social security numbers. The first sentence of R.C. 4501.15 provides that:
“The department of public safety shall not provide social security numbers from its driver license and vehicle registration records to any person, except local, state, or federal governmental agencies.” (Emphasis added.)
*617Just as significantly, the second sentence of the section provides that:
“This section does not preclude the registrar from reporting a person’s social security number if the number was provided in the request for information.” (Emphasis added.)
R.C. 742.41 involves, in part, access to records of the Police and Firemen’s Disability and Pension Fund. R.C. 742.41 provides the following:
“(A) As used in this section:
it * * *
“(2) ‘Personal history record’ includes a member’s * * * name, address, phone number, social security number * * * and any other information deemed confidential by the trustees of the fund.
“(B) * * * The records of the board shall be open for public inspection except for the following, which shall be excluded, except with the written authorization of the individual concerned:
“(1) The individual’s personal history record[.]” (Emphasis added.)
Thus, it is clear that if the General Assembly had chosen to make a social security number exception to R.C. 149.43, given R.C. 2505.073(B), 3701.241(A)(7), 1349.17(A)(2), 4501.15, and 742.41(A)(2) and (B)(1), it certainly knew how to do so. The simple fact is that there is no statute which prohibits the release of a city employee’s social security number. Whatever our individual personal preference might be, that preference should not be permitted to invade the mandates of the law.
In today’s multifarious society, social security numbers have become an important means of identification. Our social security number in many instances has become our name\ It is commonplace to be asked to reveal our number, both in the private sector and in contacts with the government. For example, the average citizen is asked to reveal his or her number on banking forms, to cash checks, to apply for loans or credit cards. Job application forms request social security numbers. College students’ grades are often posted by social security number. Question No. 1 on the State of Ohio Employees Ohio Med Benefits Claim Form is the social security number of the patient-claimant. Not until question No. 4 is the patient’s name even asked, Blue Cross Blue Shield of Ohio Explanation of Benefits Form gives the claimant’s social security number as “Your identification number.” The claimant’s name follows later on the form. The list is endless. We are even required to reveal our numbers when applying for a marriage license. R.C. 3101.05; see, also, R.C. 4513.361, which prohibits the giving of a false social security number to a law enforcement officer who is in the process of issuing a traffic ticket or complaint. Does the average citizen *618really have an expectation of privacy in his or her social security number as the majority seems to think? The law clearly answers that question in the negative.
The fear (and I concede that it is a genuine concern) is that a person’s social security number in the wrong hands can result in criminal conduct. This is true also, of course, of checks, credit cards and other instruments that are negotiable. While this is of concern, the answer is that criminal conduct should be punished by criminal sanctions. Some people drive while intoxicated, but we do not, because of this, prohibit everyone from driving. Some people shoplift, but we do not close all stores because that is so.
Some members of the majority are fond of saying, when a particular issue is presented to the court for decision, that “the matter should be left to the legislature.” Well, in this case, the matter has been left to the legislature and no exception to R.C. 149.43 for social security numbers has been enacted. Now the majority’s answer is different. Where the legislature has not acted to create an exception, we had better do so! Let the judicial activism argument now be put to rest.
In this case, a unanimous court of appeals, Judges Baird, Dickinson and Reece, in a well-reasoned opinion3 held that a writ should be granted ordering the release of the requested social security numbers. In State ex rel. Lippitt v. Kovacic (1991), 70 Ohio App.3d 525, 591 N.E.2d 422, a unanimous court of appeals, Judges John V. Corrigan, Krupansky and Patton of the Court of Appeals for Cuyahoga County, held that records which contained social security numbers were public records and should be released upon proper request. In this case, we should follow — others have led.
Because the majority’s decision is based on personal predilections and not the law, I must respectfully dissent. I would affirm the judgment of the court of appeals granting relators’ writ.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.

. I do not agree with the decision of the court of appeals to deny relators’ attorney fees. See State ex rel. Fox v. Cuyahoga Cty. Hosp. Sys. (1988), 39 Ohio St.3d 108, 112-114, 529 N.E.2d 443, 447-448 (Douglas, J., concurring in part and dissenting in part).